Aguirre v. State                                                    















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-066-CR

     ANTONIO AGUIRRE,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee 

From the 40th District Court
Ellis County, Texas
Trial Court # 18492CR 
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      On December 5, 1994, Antonio Aguirre filed a motion to dismiss his appeal.  In the relevant
part, Rule 59 of the Texas Rules of Appellate Procedure states:
(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending . . . .  Notice of the dismissal shall
be sent to the clerk of the trial court in which notice of appeal was filed.  
Tex. R. App. P. 59(b).
      Aguirre's motion specifically withdraws his notice of appeal.  We have not issued a decision
in his appeal.  The motion is signed personally by Aguirre and by his attorney and, additionally,
is accompanied by an affidavit from each, swearing that the facts in the motion are true.  He has
filed the motion in duplicate, as required.  Thus, the motion is granted.
      Aguirre's appeal is dismissed.

                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Appeal dismissed
Opinion delivered and filed December 14, 1994
Do not publish